ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-105, concluding that by way of reciprocal discipline pursuant to Rule l:20-14(a)(4), EARL S. DAVID of MATAWAN, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of fifteen months based on his suspension for fifteen months in the State of New York for conduct in violation of, RPC 1.15(d) (recordkeeping violations), RPC 8.4(b) (conduct that reflects adversely on a lawyer’s honesty, trustworthiness, or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that EARL S. DAVID is suspended from the practice of law for a period of fifteen months and until the further Order of the Court, effective October 20, 2004; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.